Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
RESPONSE TO AMENDMENT
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 24, 2022 has been entered.

 Status of Application/Amendments/claims
3.	Applicant’s amendment filed January 24, 2022 is acknowledged.  Claims 2-3, 5, 8, 10, 15-24, 37-45, 47-48, 50 and 53 are cancelled. Claims 1 and 46 are amended. Claims 1, 4, 6-7, 9, 11-14, 25-36, 46, 49, 51-52 and 54 are pending. Claims 12 and 25-36 are withdrawn without traverse (field 7/15/11) from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected inventions, there being no allowable generic or linking claim.
3.	Claims 1, 4, 6-7, 9, 11, 13-14, 46, 49, 51-52 and 54 are under examination with respect to TGF/VEGF/FGF-2 plasmids as the first agent and IGF-1/BMP-2 plasmids as the second agent in this office action.
4.	Applicant’s arguments filed on January 24, 2022 have been fully considered but they are not deemed to be persuasive for the reasons set forth below.

Claim Rejections/Objections Withdrawn
5.	The rejection of claims 8 and 53 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement is moot because the claims are canceled.

Claim Rejections/Objections Maintained
In view of the amendment filed on January 24, 2022, the following rejections are maintained.
Claim Rejections - 35 USC § 112
6.	The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

	Claims 1, 4, 6-7, 9, 11, 13-14, 46, 49, 51-52 and 54 stand rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  The rejection is maintained for the reasons made of record and the reasons set forth below.
Claims 1, 4, 6-7, 9, 11 and 13-14 as amended are drawn to an injectable bioresorable hydrogel implant composition comprising: i) an injectable liquid alginate hydrogel that forms an in situ implant; ii) first and second carrier materials comprising degradable microparticles and/or nanoparticles dispersed within the injectable liquid alginate hydrogel; iii) at least one cell dispersed within the injectable liquid alginate hydrogel, wherein the injectable liquid hydrogel further includes at least one attachment molecule for facilitating attachment of the at least one cell to the injectable liquid alginate hydrogel; and first and second bioactive agents respectively incorporated into and/or coated onto the first and second carrier materials, the first bioactive agent including plasmid DNA or interfering RNA and the second agent including plasmid DNA or interfering RNA different from the first bioactive agent, wherein the first and second carrier materials sequentially and/or controllably release the first and second bioactive agents through degradation of and/or diffusion from the first and second carrier materias to at least one cell dispersed within the hydrogel, wherein the first and second carrier materials are selected from Calcium phosphate (CaP) nanoparticle, PLGA microparticles, or combinations thereof. 
Claims 46, 49, 51-52 and 54 as amended are drawn to an injectable bioresorbable hydrogel implant composition as in claim 1, and wherein the first and second bioactive agents are released from the carrier materials in temporal release profiles through degradation and/or diffusion to the plurality of dispersed cells. 

On p.12-25 of the response, Applicant argues that a skilled artisan would know that Applicant is in possession of the claimed bioresorbable implant composition in view of amended claims. Applicant argues that the specification provides support for the claimed carrier materials selected from CaP nanoparticles and PLGA microparticles including bioactive agents including plasmid DNA or RNAi at paragraphs [0051]-[0055]; [0058]; [0062]; [0068]; for the claimed composition at paragraphs [0089]-[0095], [0061]-[0064]  [0048], [0065]; working example for specific carrier at paragraphs [0104]; [0112]; [0114]-[0115]; [0023]-[0027]; figures 6, 8-10; 14-18; for bioactive agents including plasmid DNA or RNAi at paragraphs [0030]; [0049]; [0058]; [0061]-[0063]; for growth factors at paragraphs [0030]; [0049]; [0063]-[0064]; [0076]-[0081] [0090]; 0093]-[0095]; [0061]-[0062]; [0071]; [0073]-[0074]; [0084]-[0085]; [0096]; for attachment molecules at paragraphs [0047]; [0089]. Applicant argues that examples are not required. Applicant argues that Applicant demonstrated that PLGA and calcium phosphate microparticle and/or nanoparticles can have different degradation rates and/or allow for different rates of diffusion which results in bioactive agents being released at different release rates and cites paragraph [0110-0111], example 8, paragraphs [0090];[0093], figure 7. Applicant argues that FGF-2 can increase the proliferative potential of MSC and cites paragraphs [0076-0081]. Applicant further cites Univ. of Cal. v. Eli Lily & Co., In re Robins, Enzo Biochem, Inc. v. Gen-Probe Inc., Amgen, Inc. v. Hoechst Marion Roussel, Inc.,In re Wertheim, In re Marzocchi; In re Gosteli; Vas-Cath, Inc. v. Mahurkar, LizardTech., Inc.v . Earth Res. Mapping PTY, Inc., Falkner v. Inglis and Rocheser v. G.D. Searle & Co. In re Herschler in support of the arguments. 
Applicant's arguments have been fully considered but they are not found persuasive. Contrary to Applicant's arguments, the examiner asserts that based on MPEP §2163-2163.03, the specification fails to provide sufficient description or information or evidence to demonstrate that Applicant is in possession of the claimed genus of injectable bioresorbable hydrogel implant composition comprising 1.an injectable liquid hydrogel that forms an in situ implant and includes an attachment molecule, 2. first and second carrier materials that can sequentially and/or controllably release two different bioactive agents including two different plasmid DNA or RNAi and 3. at least one cell dispersed within the injectable alginate hydrogel; the claimed genus of first carrier materials with a genus of release profile different from the second carrier materials (claims 4 and 49), the claimed genus of carrier materials that degrade or diffuse before the second carrier materials (claims 6 and 51), the claimed genus of first carrier materials allowing more rapid release or diffusion when compared to the second carrier materials (claims 7 and 52); the claimed genus of two different bioactive agents, the claimed genus of plasmid DNA and the claimed genus of RNAi, and the claimed genus of growth factor to increase the proliferation and/or differentiation of a genus of the cell (claims 9 and 54) because:
i. The claims 1, 4, 6-7, 9, 11 and 13-14 encompass a genus of injectable bioresorable hydrogel implant compositions comprising a genus of first and second carrier materials that are selected from CaP nanoparticles, PLGA or combination thereof and can sequentially and/or controllably release a genus of two different bioactive agents that are either a plasmid DNA or RNAi and a genus of cell dispersed within an injectable liquid alginate hydrogel that forms an in situ implant.
The claims 46, 49, 51-52 and 54 encompass a genus of the claimed injectable bioresorbable hydrogel implant composition as in claim 1, and wherein the first and second bioactive agents are released from the carrier materials in temporal release profiles through degradation and/or diffusion to the plurality of dispersed cells.
ii. As previously made of record, the specification only describes injection of a mixture of CaP-DNA nanoparticles, preosteoblasts cells mixed with irradiated alginate modified with the cellular adhesive polypeptide (SEQ ID NO:1) in C.B-17 SCID mice and lacZ expression can be found in preosteoblast cells transfected with CaP-DNA encoding LacZ, and experiments of how to synthesize PLGA microspheres including BSA (see examples 5-10).  
The mixture of CaP-DNA nanoparticles encoding LacZ, preosteoblasts cells mixed with irradiated alginate modified with the cellular adhesive polypeptide (SEQ ID NO:1) in C.B-17 SCID mice shown in Examples 5-8, and/or experiments of how to synthesize PLGA microspheres including BSA shown in Examples 9-10 only contain one plasmid DNA (LacZ) within CaP nanoparticles in irradiated alginate modified with the cellular adhesive polypeptide (SEQ ID NO:1) and  do not contain two carrier materials (i.e. first and second carrier materials) that contain two different bioactive active agents, two different plasmid DNA or RNAi, and are capable of subsequently and/or controllably releasing the two different plasmid DNA or RNAi encompassed within the carrier materials in different release profiles or in temporal release profiles. In addition, Augst et al. teach that alginate gels are inert because mammalian cells do not have receptors for alginate polymers and a solution is to couple cellular adhesion molecules such as laminin, fibronectin and collagen to alginate; however, coupling a whole cell adhesion molecule to alginate can result in non-specific interaction, which makes the coupling difficult to control (see p. 628-629, Augst et al., Macromol. Biosci. 2006; 6:623-633). Thus, it is not known what structural and functional correlation between the claimed genus of injectable bioresorable hydrogel implant composition and the examples shown in the specification. 
iii. There is no structural and functional relationship or correlation between the claimed genus of injectable bioresorbable hydrogel implant composition and examples shown in the specification. There is no structural and functional relationship between claimed genus of injectable bioresorbable hydrogel implant composition and the mixture of CaP-DNA nanoparticles encoding LacZ, preosteoblasts cells mixed with irradiated alginate modified with the cellular adhesive polypeptide (SEQ ID NO:1) in C.B-17 SCID mice, wherein lacZ expression can be found in preosteoblast cells transfected with CaP-DNA encoding LacZ as shown in Examples 5-8. There is no structurally and functional correlation between the claimed genus of injectable bioresorbable hydrogel implant composition and experiments of how to synthesize PLGA microspheres including BSA as shown in Examples 9-10. 
There is also no structural and functional correlation between the claimed genus of genus of first and second carrier materials that can subsequently and/or controllably release two different bioactive active agents that are plasmid DNA or RNAi through degradation and/or diffusion of CaP nanoparticles, PLGA microparticles or combinations thereof or in temporal release profiles, or different release profiles and the examples shown in the specification. 
iii. Applicant has not disclosed sufficient species for the broad genus of injectable bioresorbable hydrogel implant composition and the broad genus of first and second carrier materials that can subsequently and/or controllably release two different bioactive active agents that are plasmid DNA or RNAi through degradation and/or diffusion of CaP nanoparticles, PLGA microparticles or combinations thereof or in temporal release profiles, or different release profiles as recited in claims 1, 4, 6-8, 46, 49 and 51-54. The specification also fails to teach what specific contents, structures, biochemical features, sizes and ratios etc. for the two claimed carrier materials selected from CaP nanoparticles, PLGA microparticles or combination thereof to allow the two claimed carrier materials capable of performing the claimed action of sequentially and/or controllably releasing two different structurally and functionally undefined bioactive agents including undefined plasmid DNAs/RNAi through degradation and/or diffusion of the carrier materials or in specific temporal profiles or different release profiles.
iv. The specification fails to provide sufficient description or information as to what contents, structures, features and ratios are required by the two claimed carrier materials selected from CaP nanoparticles, PLGA microparticles or combination to allow the two claimed carrier materials capable of performing the action of sequentially and/or controllably releasing two different structurally and functionally undefined bioactive agents including undefined plasmid DNAs/RNAi through degradation and/or diffusion of the carrier materials or in specific temporal profiles or different release profiles. 
The specification provides no structural and functional relationship among the two claimed structurally and functionally undefined carrier materials (i.e. CaP nanoparticles, PLGA microparticles or combinations thereof with no defined contents, structures, features, sizes and ratios etc.) capable of sequentially and/or controllably releasing two different structurally and functionally undefined bioactive agents, i.e. two plasmid DNAs/RNAi, through degradation and/or diffusion of the claimed carrier materials or in temporal release profiles or different release profiles. 
The structural and functional relationship between the claimed two carrier materials and the claimed “sequentially and/or controllably releasing two bioactive DNA plasmids or RNAi through degradation and/or diffusion of the carrier materials or in temporal release profiles is not known. Thus, a skilled artisan cannot envision the functional correlation between the claimed genus of two carrier materials that can sequentially and/or controllably release two different DNA plasmid or RNAi and the claimed invention.
The structural and functional relationship between the claimed first and second bioactive agents including plasmid DNA or RNAi that can be sequentially and/or controllably released from the first and second carrier materials and the claimed carrier materials that are selected from CaP nanoparticles, PLGA microparticles or combination thereof is unknown. It is also not known what and whether the second DNA plasmid or RNAi can be sequentially and/or controllably released after the release of the first DNA plasmid or RNAi and what the first DNA plasmid/RNAi are, and whether they can be released before the second DNA plasmid/RNAi through degradation and/or diffusion because the contents, structures, features and ratios etc. for the two claimed carrier materials selected from CaP nanoparticles, PLGA microparticles or combinations thereof are unknown, and it is not known what specific contents, structures, features and ratios etc. for the two claimed carrier materials selected from CaP nanoparticles, PLGA microparticles or combinations thereof can perform the action of  sequentially and/or controllably releasing the first DNA plasmid/RNAi before the second DNA plasmd/RNAi through degradation or diffusion, or in different release profiles, or in temporal release profiles. Since the common characteristics/features of other bioactive agents/carrier materials in temporal profiles are unknown, a skilled artisan cannot envision the functional correlations of the claimed genus with the claimed invention. 
v. The structural and functional relationship between the claimed genus of attachment molecule for facilitating attachment of the cells to the injectable liquid alginate hydrogel and SEQ ID NO:1 or the irradiated alginate modified with the cellular adhesive polypeptide (SEQ ID NO:1) is unknown. Since the common characteristics/features of other attachment molecule for facilitating attachment of the cells to the injectable liquid alginate hydrogel are unknown, a skilled artisan cannot envision the functional correlations of the claimed genus with the claimed invention. 
vi. The structural and functional relationship between the claimed genus of growth factor to increase the proliferation and/or differentiation on other cells and the effects of growth factors (TGF-beta, VEGF and/or FGF-2, IGF-1 and/or MBP-2) on CD34+MSC is unknown. Since the common characteristics/features of other growth factors on other cells are unknown, a skilled artisan cannot envision the functional correlations of the claimed genus with the claimed invention. 
vii. As stated in M.P.E.P. § 2163(II)(A)(3), a specification may describe an actual reduction to practice by showing that the inventor constructed an embodiment or performed a process that met all the limitations of the claim and determined that the invention would work for its intended purpose. Cooper v. Goldfarb, 154 F.3d 1321,1327, 47 USPQ2d 1896, 1901 (Fed. Cir. 1998). See also UMC Elecs. Co. v. United States, 816 F.2d 647, 652, 2 USPQ2d 1465, 1468 (Fed. Cir. 1987) (“[T]here cannot be a reduction to practice of the invention ... without a physical embodiment which includes all limitations of the claim.”); Estee Lauder Inc. v. L’Oreal, S.A., 129 F.3d 588, 593, 44 USPQ2d 1610, 1614 (Fed. Cir. 1997) (“[A] reduction to practice does not occur until the inventor has determined that the invention will work for its intended purpose.”); Mahurkar v. C.R. Bard, Inc., 79 F.3d 1572, 1578, 38 USPQ2d 1288, 1291 (Fed. Cir. 1996) (determining that the invention will work for its intended purpose may require testing depending on the character of the invention and the problem it solves).
Whereas a reduction to practice of an uncomplicated invention such as a simple mechanical or electrical device can be achieved by merely providing a diagram of the device wherein one skilled in the relevant art can predict the likely operability of the device by reviewing the diagram, the operability of the claimed invention cannot be predicted by merely reviewing diagrams or illustrations. To demonstrate the reduction to practice of an injectable bioresorable hydrogel implant compositions comprising two carrier materials (i.e. first and second carrier materials) that contain two different bioactive active agents, two different plasmid DNA or RNAi, and are capable of subsequently and/or controllably releasing the two different plasmid DNA or RNAi encompassed within the carrier materials in different release profiles or in temporal release profiles requires either a working embodiment, a demonstration of operability in an art accepted animal model to be treated wherein the animal model has been shown to be capable of subsequently and/or controllably releasing the two different plasmid DNA or RNAi encompassed within the carrier materials in different release profiles or in temporal release profiles, or a demonstration that the claimed injectable bioresorable hydrogel implant employed therein possesses an activity in which the majority of two carrier materials (i.e. first and second carrier materials) that contain two different bioactive active agents or different plasmid DNA or RNAi can subsequently and/or controllably release the two different plasmid DNA or RNAi or the two different plasmid DNA or RNAi encompassed within the carrier materials can be released in different release profiles or in temporal release profiles. In the instant case, Applicant has provided none of these. Consequently, Applicant has failed to demonstrate possession of the claimed genus of injectable bioresorable hydrogel implant compositions comprising two carrier materials (i.e. first and second carrier materials) that contain two different bioactive active agents, two different plasmid DNA or RNAi, and are capable of subsequently and/or controllably releasing the two different plasmid DNA or RNAi encompassed within the carrier materials in different release profiles or in temporal release profiles or even a single species of the genus of the claimed injectable bioresorable hydrogel implant compositions as of the earliest effective filing date of the instant application.
With respect to the demonstration of a reduction to practice of a generic invention, M.P.E.P. § 2163(II)(A)(3)(ii) states that the written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice, reduction to drawings, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus, above). See Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406. A “representative number of species” means that the species which are adequately described are representative of the entire genus. Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus. See AbbVie Deutschland GmbH & Co., KG v. Janssen Biotech, Inc., 759 F.3d 1285, 1300, 111 USPQ2d 1780, 1790 (Fed. Cir. 2014).
In the instant case, Applicant has failed to demonstrate a reduction to practice of a representative number of species of the genus “injectable bioresorable hydrogel implant compositions comprising two carrier materials (i.e. first and second carrier materials) that contain two different bioactive active agents, two different plasmid DNA or RNAi, and are capable of subsequently and/or controllably releasing the two different plasmid DNA or RNAi encompassed within the carrier materials in different release profiles or in temporal release profiles. The experimental results using the mixture of CaP-DNA nanoparticles encoding LacZ, preosteoblasts cells mixed with irradiated alginate modified with the cellular adhesive polypeptide (SEQ ID NO:1) in C.B-17 SCID mice shown in Examples 5-8, and/or experiments of how to synthesize PLGA microspheres including BSA shown in Examples 9-10 only contain one plasmid DNA (LacZ) within CaP nanoparticles in irradiated alginate modified with the cellular adhesive polypeptide (SEQ ID NO:1). The experimental results do not constitute a reduction to practice of the claimed injectable bioresorable hydrogel implant compositions comprising two carrier materials (i.e. first and second carrier materials) that contain two different bioactive active agents, two different plasmid DNA or RNAi, and are capable of subsequently and/or controllably releasing the two different plasmid DNA or RNAi encompassed within the carrier materials in different release profiles or in temporal release profiles and do not support a conclusion that Applicant was in possession of injectable bioresorable hydrogel implant compositions comprising two carrier materials (i.e. first and second carrier materials) that contain two different bioactive active agents, two different plasmid DNA or RNAi, and are capable of subsequently and/or controllably releasing the two different plasmid DNA or RNAi encompassed within the carrier materials in different release profiles or in temporal release profiles. 
Based on MPEP § 2161.01 and §2163, “to satisfy the written description requirement, a patent specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention. See, e.g., Moba, B.V. v. Diamond Automation, Inc., 325 F.3d 1306, 1319, 66 USPQ2d 1429, 1438 (Fed. Cir. 2003); Vas-Cath, Inc. v. Mahurkar, 935 F.2d at 1563, 19 USPQ2d at 1116”.
Vas-Cath Inc. v. Mahurkar, 19USPQ2d 1111, clearly states “applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. The invention is, for purposes of the ‘written description’ inquiry, whatever is now claimed.” (See page 1117.)  The specification does not “clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed.” (See Vas-Cath at page 1116).  
As discussed above, the skilled artisan cannot envision the detailed chemical structure of the encompassed genus of injectable bioresorable hydrogel implant compositions comprising two carrier materials (i.e. first and second carrier materials) that contain two different bioactive active agents, two different plasmid DNA or RNAi, and are capable of subsequently and/or controllably releasing the two different plasmid DNA or RNAi encompassed within the carrier materials in different release profiles or in temporal release profiles, and therefore conception is not achieved until reduction to practice has occurred, regardless of the complexity or simplicity of the method of isolation.   Adequate written description requires more than a mere statement that it is part of the invention and reference to a potential method of isolating it.  The compound itself is required.  See Fiers v. Revel, 25 USPQ2d 1601 at 1606 (CAFC 1993) and Amgen Inc. v. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016. One cannot describe what one has not conceived.  See Fiddes v. Baird, 30 USPQ2d 1481 at 1483.  
Therefore, the injectable bioresorable hydrogel implant composition has not met the written description provision of 35 U.S.C. §112, first paragraph.  Applicant is reminded that Vas-Cath makes clear that the written description provision of 35 U.S.C. §112 is severable from its enablement provision (see page 1115). Applicant is directed to the Guidelines for the Examination of Patent Applications Under the 35 U.S.C. 112, ¶ 1 "Written Description" Requirement. See MPEP § 2161.01 and 2163. Accordingly, the rejection of claims 1, 4, 6-7, 9, 11, 13-14, 46, 49, 51-52 and 54 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.

Conclusion

7.	NO CLAIM IS ALLOWED.

8.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Simmons et al. (Bone, 2004; 35:562-569) teach an injectable bioresorable hydrogel implant composition comprising i) an injectable liquid alginate hydrogel that forms an in situ implant; ii) TGF-beta and BMP-2; and iii) bone marrow stromal cells (i.e. at least one cell including a progenitor cell) dispersed within the injectable liquid alginate hydrogel (see abstract; p. 563-566). 
Sosnowski et al. (US7534774) teaches an injectable bioresorbable DNA-matrix hydrogel implant pharmaceutical composition comprising at least one nucleic acid molecule and a biocompatible matrix, wherein the nucleic acid molecule is a DNA molecule, an RNA molecule, an antisense nucleic acid molecule, a linear nucleic acid molecule or a plasmid vector, wherein the biocompatible matrix is a biological matrix comprising a polymer or a synthetic matrix comprising a polymer as  related to independent claims 1 and 46 (see abstract; col. 4-9; col. 5, lines 41-53; col.10; col. 12-21; col. 28-31; col. 38-46, examples 1-11; in particular); wherein the matrices may take the form of implants, lyophilized components, gels, patches, powders or nanoparticles and allow for sustained release of the nucleic acid over prolonged periods of time while also allowing repair cell in-growth (see col.13-21, in particular); wherein the DNA molecule encoding a therapeutic protein includes TGF, FGF, PDGF, IGF, HGF, EGF. CTGF or BMP (see col.4-8, col. 21, in particular); wherein the biocompatible matrix is a biological matrix comprising a polymer wherein the biological matrix includes a polymer of alginate and the synthetic matrix includes a polymer of hydrogel, PLGA and calcium phosphate (see col. 13-21, in particular). 
Kumta et al. (US2008/0095820, published Apr 24, 2008, priority Apr 18, 2002; also issued as US7776600) teaches a composition, comprising a complex of hydroxyapatite and a biomolecule, and a polymer matrix; wherein the hydroxyapatite has a size of 20 to 50 nanometers; wherein the biomolecule includes a DNA plasmid encoding IGF, VEGF, TGF-beta, BMP2-2/4 or RNAi; and wherein the polymer matrix is selected from the group consisting of fibrin, collagen, glycosaminoglycans, chitin, chitosan, hyaluronic acid, polysaccharides, starch, carrageenan, alginate, heparin, glycogen, cellulose, polylactide (PLA), polylactide-co-glycolide ( PLGA), polyglycolic acid (PGA), polyurethane, polycaprolactone, polymethyl methacrylate (PMMA), polyamino acids, poly-L-lysine, polyethyleneimine, poly-anhydrides, polypropylene-fumarate, polycarbonates, polyamides, polyanhydrides, polyortho esters, polyacetals, polycyanoacrylates, degradable polyurethanes, and combinations of any thereof (see [0053]-[0055]; [0059]; [0077]; [0125]-, example 4; claims 1-23, in particular). 
Eliaz et al. (Gene Therapy 2002; 9:1230-1237) teaches in situ forming degradable PLGA DNA-containing implants (abstract; p. 1231-1236).
Xu et al. teach an injectable gel comprising alginate and bone marrow stem cells transduced with a human BMP2 gene (see p. 290).

9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANG-YU WANG whose telephone number is (571)272-4521.  The examiner can normally be reached on Monday-Thursday, 7:00am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Stucker can be reached on 571-272-0911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Chang-Yu Wang
September 27, 2022


/CHANG-YU WANG/Primary Examiner, Art Unit 1649